The Honorable Shane Broadway State Senator 201 S.E. Second Street Bryant, AR 72022
Dear Senator Broadway:
You have requested my opinion regarding "the possession, sales and use of fireworks in the City of Benton." You have attached correspondence from the City Fire Marshal, in which he explains that some confusion has arisen out of the history of two city ordinances that have purported to regulate fireworks. He states that in 1985, the city passed Ordinance 12, which adopted the 1982 State Fire Code. In 1986, the city passed Ordinance 17, which permitted fireworks sales. The 1986 ordinance apparently conflicts with the 1982 State Fire Code, adopted by the 1985 ordinance. In 2001, the Attorney General issued Opinion No. 2001-190, in which he addressed this situation in the City of Benton. He concluded that state law authorizes cities to regulate the sale and use of fireworks within city limits. He further concluded, on the basis of the factual information provide to him and on the basis of various principles of statutory interpretation, that Ordinance 17 appeared to be the governing ordinance in effect at that time.
I perceive your question to be:
  Has the law changed since the issuance of Opinion No. 2001-190 so as to change the conclusions set forth therein?
RESPONSE
It is my opinion that the law has not changed since the issuance of Opinion No. 2001-190. The legal principles discussed therein are still valid and controlling.
As pointed out in Opinion No. 2001-190, the Attorney General is not authorized to construe local ordinances. However, it is within the purview of the Attorney General's role to analyze the effect of state law upon local ordinances.
Opinion No. 2001-190 explained that state law preserves the power of cities to regulate and prohibit the sale and use of fireworks within city limits. See A.C.A. § 20-22-704 (a provision of The Fireworks Act,Act 224 of 1961, as amended (codified at A.C.A. § 20-22-701 et seq.). Accordingly, the currently effective city ordinance regulating fireworks is the one that will govern. You have not indicated that any changes in the city's ordinances concerning fireworks have taken place. If that is the case, it would appear that Ordinance No. 17 continues to be the governing authority with regard to the sale and use of fireworks within city limits. If any changes in the ordinances have taken place, the various competing ordinances must be analyzed under the principles discussed in Opinion No. 2001-190 to determine which must take precedence.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General